﻿
Mr. President, I have the honour to convey to you and, through you, to this assemblage of representatives greetings from my august sovereign. His Majesty King Birendra Bir Bikram Shah Dev, and his best wishes for the success of the forty-third session of the General Assembly.
On behalf of the Nepalese delegation and on my own behalf, I congratulate you most warmly on your election to the presidency of the General Assembly. Your election is as much a reflection of the high esteem that the Argentine Republic enjoys in the international community as it is of your well-known diplomatic skill and dynamism. My delegation feels confident that under your guidance the Assembly will achieve its goals.
On this occasion I should like to express my delegation's deep appreciation to Mr. Peter Florin, Deputy Foreign Minister of the German Democratic Republic, for the exemplary manner in which he guided the fifteenth special session of the General Assembly as well as the regular and resumed meetings of the forty-second session of the General Assembly.
I would like to avail myself of this opportunity to pay a richly deserved tribute to the Secretary General of the United Nations, Mr. Javier Perez de Cuellar, for his admirable endeavours in promoting the cause of international peace and co-operation in general, and, in particular, to congratulate him on the award of the 1988 Nobel Peace Prize to the United Nations peace-keeping forces. 
After years of frustration we meet today in an atmosphere of renewed hope. The restoration of peace on several fronts, as has been understood so well in the report 'of the Secretary-General, has been a source of satisfaction and encouragement to all. At a time when the United Nations is emerging as an effective instrument for peace we find it somewhat ironic that it should be subjected to financial commitment. It is our fervent hope that peace will be given a chance, while welcoming recent moves in some quarters to meet their financial commitments the United Nations, we urge all Member States to rise to the occasion by underwriting the costs involved in the ongoing and future peace-making and peace-keeping operations of the United Nations.
As a founding member of the Non-Aligned Movement, which has all along been working for the reduction of cold war tension, Nepal is naturally happy to note the recent signs of improvement in East-West relations, particularly those of the two super-Powers. Its ripple effects have wafted across the wide international horizon. The most visible manifestation of this change was reflected in the signing and ratification of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - INF Treaty.
Nepal warmly welcomed this disarmament agreement as a landmark of historic dimensions, aimed as it is at the elimination of an entire category of nuclear missiles. We are hopeful that this will pave the way for serious negotiations and the early conclusion of an agreement on a 50 per cent reduction in their arsenals of strategic, offensive arms. Given the latest technological advances and innovative verification median isms incorporated in the INP Treaty and, more important, a continued climate of mutual respect and trust between the United States and the Union of Soviet Socialist Republics, we believe that such a disarmament objective is attainable. 
Like other Member States, Nepal attaches the highest urgency to nuclear disarmament concerning as it does the very survival of humankind. At the same tine, given the all-too-frequent resort to conventional warfare and the ever increasing destructive capacity of conventional weaponry, Nepal can hardly overlook or minimize the importance of conventional disarmament. My delegation is concern τ over the repeated use of chemical weapons in recent years and joins with other countries in calling for the complete and effective prohibition of the development, production and stockpiling of chemical weapons, and their destruction.
Nepal shared the disappointment of the majority of Member States when the third special session of the General Assembly devoted to disarmament, which convened here this summer, could not adopt a consensus document. There was solace, however, in the fact that it could generate an enhanced understanding of the triangular relationship between disarmament, security and development.
Appreciation of such a relationship, indeed, lies at the very core of Nepal's long-standing policy of support for initiatives that seek to promote disarmament through the establishment of nuclear-free zones and zones of peace, whether they relate to the Indian Ocean or the South Atlantic, the Mediterranean or South-East Asia, the South Pacific or the continents of Africa and Latin America.
The concept of an intimate linkage between peace and development and its corollary - that a durable peace is a prerequisite for meaningful development - is the foundation on which rests His Majesty Ring Birendra's proposal that Nepal be declared a zone of peace. I should add that the peace proposal is an effort on our part to give practical expression to the basic ideals of the United Nations and the principles of the Non-Aligned Movement. In this context, I am pleased to disclose that 97 Member States have thus far extended their valuable support, for which I once again express my deep appreciation. Similarly; it gives me great satisfaction to inform the Assembly that consequent upon a mandate from the forty-second session of the General Assembly, the United Nations Centre for Disarmament in Asla has been set up in our capital, Kathmandu. His Majesty's Government has extended all possible co-operation towards its establishment and hopes it will receive active support from interested countries and non-governmental organizations.
I have referred briefly to some positive developments with regard to the present international political climate. Among them must be mentioned, of course, the very welcome cease-fire and ongoing peace negotiations between Iran and Iraq following their acceptance of Security Council resolution 598 (1987). I assure the Secretary-General, and his Personal Representative, Mr. Jan K. Eliasson of Sweden, of the continued support and co-operation of Nepal in the Security Council in the urgent task of the speedy restoration of a lasting peace in the Gulf.
Since December last year, we have watched the developments in the Middle East with increased anxiety. These have created new political realities on the ground and completely altered a 21-year occupation imposed by military might. This has only reinforced our view on the desirability of convening an international conference on peace in the Middle East. The three essential elements of a durable peace in the Middle East, in our view, are a recognition of the right to an independent homeland for the Palestinian people, whose sole, legitimate representative is the Palestine Liberation Organization·, the withdrawal by Israel from territories occupied since 1967; and recognition of the right of all States in the region, including Israel, to exist within secure, internationally recognized borders.
Another area in the Middle East that has been caught in an endless cycle of violence and strife is Lebanon, which has been the unfortunate focus of competing foreign and sectarian interests for more than a decade. While recent events in Lebanon have increased our concern, Nepal is proud to be making a small contribution to the cause of peace in the southern part of the country by participation in United Nations Interim Force in Lebanon (UNIFIL) operations. Аs a country that yearns to be universally recognized as a zone of peace, Nepal will naturally continue to endorse any proposal that ensures Lebanese sovereignty over all Lebanese territory and secures not only the withdrawal of all foreign forces from Lebanon but also acceptance by all concerned of commitment to non-interference in Lebanon's internal affairs.
Nepal was encouraged by the recent meeting in Geneva between the Cypriot leaders, under the auspices of the Secretary-General, which led to peace talks in Nicosia last month on all aspects of the unification of Cyprus, under the auspices of Mr. Oscar Camilllon, the Special Representative of the Secretary-General. I take this opportunity to reaffirm Nepal's strong support for an independent, non-aligned, federal and bi-communal Cyprus.
Nepal warmly welcomed the signing in Geneva on 14 April 1988 of the Accords on ending the conflict in Afghanistan. Admittedly, the process envisaged in the Geneva Accords has yet to be completed and some uncertainties remain. Nepal is nevertheless heartened by the fact that the foreign military presence is withdrawing, thus preparing the way for the voluntary return of millions of Afghan refugees from Pakistan and Iran in conditions of peace and security for the region and beyond. Nepal has also been encouraged that such a turnabout has taken place thanks to the painstaking efforts, over six years, of the Secretary-General and his Special Representative, Mr. Diego Cordovez. It was a matter of considerable pride and honour for Nepal to be invited to participate in the United Nations Good Offices Mission in Afghanistan and Pakistan (UNGDMAP) set up to monitor the withdrawal of foreign troops from Afghanistan.
Nepal has been following with considerable interest recent developments with regard to the situation in Kampuchea, including the Jakarta Informal Meeting held at Bogor, Indonesia, from 25 to 28 July 1988. We have also taken note of recent high-level talks between China and the Soviet Union on the situation in Kampuchea and the initiative of the Movement of Non-Aligned Countries before, during and after the Bogor talks. While Nepal notes that some progress has been made, we remain convinced that a peaceful settlement of the Kampuchean problem requires, first and foremost, the unconditional withdrawal of all foreign forces from Kampuchea and the full and free exercise by the Kampuchean people of their right to determine their own future.
The situation in the divided Korean peninsula still remains potentially explosive. Nepal is greatly pleased that the Seoul Olympic Games have been brought to a successful conclusion on an overall; note of sportsmanship and harmony between participating countries and athletes. It has observed and welcomed endeavours for broadening ties and contacts and initiating dialogue between the two Koreas. It thus remains Nepal's hope that the Korean people will address the important question of reunification with their age-old wisdom and customary ingenuity, without outside interference. 
Auspicious harbingers or change have been discernible in Africa in the recent past. Among those that Nepal views as positive end hopeful are the efforts of the Organization of African Unity and the quadripartite negotiations can Angola and Namibia. The recent visit of the Secretary-General to Pretoria has paved the way for the dispatch of a United Nations technical team to Namibia to prepare for the emplacement of the United Nations Transition Assistance Group and has given rise to hope that South Africa may actually begin the Implementation of Security Cornell resolution 435 (1978), which it accepted in principle 10 years ago. Nepal would be honoured to co-operate in any Security Council endeavour to implement its resolutions on Namibia particularly resolution 435 (1978), if such a Council meeting were convened during Nepal's current tenure of non-permanent membership of the Security Council. On this occasion I should like to place on record Nepal's recognition of the contributions to Namibian independence made by the leadership of the South West Africa People's Organization (SWAPO)
In South Africa, despite the clearly and repeatedly expressed will of the international community, the racist regime tenaciously clings to its abhorrent system of apartheid. As the anti-apartheid struggle in South Africa and the anti-apartheid movement worldwide gain new momentum every day, there are welcome signs that a growing segment of South Africa's white community is increasingly beginning to see the writing on the wall. Nepal remains convinced that comprehensive and mandatory economic: sanctions, under Chapter VII of the United Nations Charter, represent the most effective and peaceful instrument for dismantling the apartheid regime and installing a truly representative, multiracial society in South Africa. 

A note of optimism is also in order# we believe, with respect to the conflict over Western Sahara following acceptance by parties to the conflict of proposals for a peaceful settlement put forward by the Secretary-General and the current Chairman of the Organization of African Unity. Nepal was privileged to have joined in the unanimous adoption of Security Council resolution 621 (1938) authorizing the Secretary-General to appoint a special representative on Western Sahara.
Last year from this rostrum I welcomed the Central American peace plan signed by the five Central American Presidents on 7 August 1987, based & that document greatly was on a commitment to strict observance of the principles of non-interference and non-intervention by all States with concerns and contacts in the region. That being so, it is only natural for us to be disappointed at the lack of substantial progress in the consolidation of peace in Central America since then. Nepal appeals to all concerned Governments to continue to demonstrate political will in favour of peace and commends those which have already fulfilled their commitments as enumerated in the Central American peace plan.
This year we have witnessed a tragic number of natural disasters and calamities that have struck various parts of the globe, including our region of South Asia. Coming as this does when broad global environmental concerns such as those relating to the depletion of the ozone layer and the increase in the greenhouse effect, among others, have spurred calls for a comprehensive study on climate and man's environment, my country welcomes the inclusion of the item entitled "Conservation of climate as part of the common heritage of mankind" in the agenda of this General Assembly session. As the Himalayas in Nepal constitute a very important climatic determinant for much of South and Central Asia, we would certainly co-operate in any regional or international effort aimed at a better understanding of the crucial, if often fragile, linkage between roan and the biosphere of environment in our part of the world. 
A further matter of grave concern is the prolonged crisis in the international economic system and its adverse effect on the economies of the developing countries and the sharp decline in the general level of international economic assistance. This phenomenon, we have long maintained, has its origins in the structural inequities and imbalances in the present international economic order. It has been exacerbated by the anti-inflationary policies pursued by sons developed countries, adversely affecting the prices of and demand for products from the developing world, including commodities and oil. While industrial market economies appear to be progressing through the longest period of prosperity since the Second World War, this has coincided with the most prolonged and severe structural development crisis in the developing countries. As a consequence, over the past 10 years many developing countries have experienced stagnant or declining growth rates, in stark contrast to the goal of a 7 per cent growth rate set in the International Development Strategy. It is also quite contrary to the targets and objectives of the United Nations Substantial New Programme of Action for the 19e0s for the least developed countries, into which category ray country falls. 
Nepal is concerned at the deteriorating external debt situation of many developing countries. That is a cause of grave economic and political anxiety, severely threatening as it does their very political stability. Ws believe that a lasting and mutually acceptable solution of the current external debt of developing countries is feasible only through an integrated growth-oriented strategy. In this context, we hold that debt rescheduling merely postpones the problem of indebtedness. Hence, in addition to reducing debt .repayment, whenever possible, we believe that a substantial portion of such debts of the least developed countries should be written off. Nepal also supports the call made in Geneva last month by the United Nations Conference on Trade and Development for commercial banks to reduce by 30 per cent debts owed by developing countries.
What is clear, in any case, is the urgency of the revitalisation of the stalled North-South dialogue, based on a shared and enlightened community of interest. We therefore endorse the Economic and Social Council's recommendation to the forty-third session of the General Assembly to call a special session of the Assembly in 1990 to examine ways of a maintaining sustained growth in the world economy. Such a special session, we maintain, would not only assist in solving the problems facing the world economy but also help to improve the overall climate of international economic co-operation. Similarly, we support the Economic and Social Council's call for chalking out an international development Strategy for the fourth United Nations decade, from 1991 to 2000.
Over the years, Nepal has sought and welcomed assistance from friendly countries and development agencies to complement its own efforts to ensure planned economic development. In this context, Nepal is deeply grateful to Japan not only for its recent decision to convert official loans into grants but also for its long association as a major partner in Nepal's development efforts. On this occasion, I should like to express again the appreciation of His Majesty's Government of Nepal for the sympathy and the timely and generous support extended by friendly countries and non-governmental organizations in the aftermath of the severe earthquake that struck eastern Nepal in the early hours of 21 August 1988.
Development assistance is welcomed across the spectrum of planned development activities in Nepal, international assistance is especially invited for the exploitation of Nepal's well-known potential in water resources and for the expansion of its own determined and urgent - but necessarily limited - forestation endeavours. Besides helping Nepal to meet the chronic fuel and energy needs of its rising population, such assistance would, we sincerely believe, also have a profound and salutary impact in preventing further ecological degradation of the Himalayan foothills.
We have long held that the annual flooding of the plains that stretch from the foothills of the Himalayas to the Bay of Bengal - of which the recent devastating floods in Bangladesh were such a stark example - is inextricably linked to, among other factors, the denudation of those once verdant and densely forested hillsides. One direct by-product has been this·, every year, from Nepal alone, an estimated 250 million cubic metres of precious topsoil is washed away into the Bay of Bengal. On this occasion X should like to recall and reiterate the proposal made by His Majesty Ring Birendra as far back as 1977 indicating Nepal's readiness to co-operate with all countries in its region in any joint ventures to marshal and exploit its water resources for the common good of the region. Such benefits could be realized in the area of flood control and regulation, in the production of new and renewable sources of energy and in the provision of additional navigation and irrigation facilities, including those of my landlocked country. 
As a least developed country, Nepal finds it most disturbing that in today's unfavourable economic situation there should be a general decline in official development assistance (ODA) including that to the least developed countries. In this context we regret that the target of 0.7 per cent of gross national product called for in the International Development Strategy for the Third United Nations Development Decade and the ODA target for the Substantial New Programme of Action for the 1980s for the least developed countries remains unfulfilled.
The full and timely implementation of the Substantial New Programme of Action is of vital importance for Nepal which is making serious efforts to ensure that our people's minimum basic needs for food,  grains, clothing, fuel, wood, drinking, water, primary health care and sanitation, primary and skill-oriented education and minimum rural transport facilities are met before the turn of the century. 
Under the dynamic and forward-looking leadership of His Majesty King Birendra of Nepal has for many years been engaged in an all-out war on poverty and - underdevelopment. This is a battle that is being waged against such formidable foes as the legacy of a century-long period of isolation a rapidly expanding population and a difficult topography within the confines of a landlocked configuration
I wish to record ray country's commitment to the eradication of the social cancer of drug abuse and illicit trafficking. In that regard# I should like also to recall that Nepal has been co-operating with its South Asian neighbours within the framework of the South Asian Association for Regional Co-operation (SAARC).
With respect to another scourge of our times - terrorism - I am pleased to inform the Assembly of the signing at the third SAARC summit in Katmandu last November of the SAARC Regional Convention on Suppression of Terrorism. I am also pleased to confirm that the cause of regional co-operation in South Asia has been further boosted since last addressed the General Assembly. Agreement on the establishment of the South Asian Food Reserve and the declaration of the SAARC member countries on initiating the process of dealing with the causes and consequences of natural disasters can be cited as two positive examples in that context. My delegation has every reason to believe that, given the grave dimension of the natural calamity that struck our friendly neighbour Bangladesh last August, the next SAARC summit - scheduled for December at Islamabad, Pakistan - will provide further momentum and urgency for such a study.
In conclusion, I take this opportunity to reaffirm our steadfast adherence to the principles and purposes of the United Nations - a commitment that is enshrined in the Directive Principles of the Constitution of Nepal. Similarly, I wish to express again Nepal's continuing support for the Non-Aligned Movement.
Nepal is convinced that the United Nations Charter provides the most universally accepted legal framework for conducting international relations. If recent developments have tended to rekindle new hopes in the future of the United Nations, the materialization of those hopes will largely depend on the active support of Member States for the principles of the world order to which the United Nations is committed. In our view, the continued credibility of the United Nations will also depend, in our dangerous nuclear age, on how effective the United Nations can be as an instrument of multilateral diplomacy at the preventive level.
Since January Nepal has had the great honour of sharing in some of the responsibilities of the United Nations in the maintenance of international peace and security, by virtue of its non-permanent membership of the Security Council. I should like to assure the Assembly that Nepal will continue to uphold the cherished values and ideals of the United Nations Charter in the discharge of its duties in that principal United Nations organ. 
Nepal will, naturally, be extending its unstinting support and co-operation to you, Mr, President, for the success of the forty-third session of the United Nations General Assembly. As in the past, Nepal will continue to join in any concerted endeavour that is aimed at the realization of the noble objectives of this world Organization, convinced as it is that the United Nations remains not only an accurate mirror of an ever-changing world but also the most effective international agent for affecting timely, peaceful and meaningful change.
